    Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 _________________________________________

 ANGEL MOGOLLAN et al.,
                                                             18-CV-3202
                              Plaintiffs,
                                                         DEFENDANTS’
                     -against-                        MEMORANDUM OF LAW
                                                       IN OPPOSITION TO
 LA ABUNDANCIA BAKERY &                               SUMMARY JUDGMENT
 RESTAURANT INC. et al.,


                           Defendants.
 _________________________________________

                          PRELIMINARY STATEMENT

      In this action, Plaintiffs Angel Mogollan, Alba Maria Mejia, Hector De la Rosa,

and Nidia Perdomo claim that they worked uncompensated overtime, were denied

the minimum wage, and were deprived of notice about their rights, all in violation of

the Fair Labor Standards Act and state law. They seek to represent what they

contend is a large class of similarly situated employees.

      The Plaintiffs cannot prove their minimum wage claims because the

undisputed facts demonstrate that all of them received above minimum wage. The

Plaintiffs cannot prove that they worked overtime “off-the-clock” because the

undisputed facts demonstrate that the Defendants had established procedures for

employees to record their time, asked employees to certify the accuracy of the time

submitted, and paid employees for the time reported and certified. The Plaintiffs

cannot prove that they were deprived of statutorily required notices because the
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 2 of 21




undisputed facts demonstrate the Defendants’ affirmative defense based on actual

notice and complete and timely payment.

      Consequently, Plaintiffs Perdomo and Mejia cannot prove any damages at all,

and Plaintiffs Mogollan and De la Rosa can point to nothing more than inadvertence

resulting in minor accounting errors. To the extent that any Plaintiff could ever prove

a violation, his or her case is limited to fewer than all of the Defendants, and the

remaining Defendants are entitled to judgment as to those Plaintiffs who never worked

for them.

      The record is replete with evidence of the Defendants’ good faith and devoid of

proof of willfulness, indicating that liquidated damages are not recoverable and that

all of these claims are statutorily limited in time.

      Given the lack of merit in the Plaintiffs’ claims, they not surprisingly do not

warrant class-wide treatment. Each Plaintiffs’ circumstances are different, as are the

circumstances of each of the Defendants.

      The Court should deny the Plaintiffs’ motion for summary judgment and their

motion to certify a class, as more fully set forth below.

I.    STATEMENT OF FACTS, INCLUDING FACTS IN DISPUTE

      The Defendants incorporate their Rule 56.1 statements of fact as if set forth

fully herein: (i) Defendants’ Response to Plaintiff’s Rule 56.1 Statement of Material

Facts (“R-SMF”); 1 and (ii) Defendants’ Rule 56.1 Statement of Material Facts (“SMF”)




1     ECF No. 295.


                                            2
      Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 3 of 21




annexed to the Defendants’ Motion for Partial Summary Judgment and

Decertification. 2

II.    ARGUMENT

       A.     The Plaintiffs Have Not Met the Summary Judgment Standard.

       The Plaintiffs are required to demonstrate an absence of a factual dispute with

respect to each element of their claims. See Fed. R. Civ. P. 56(c); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). They reject this burden, offering speculation in

place of evidence and sometimes asking that their burden be shifted to the

Defendants. The Court should deny their request for summary judgment because

they have not met the standard of Rule 56 with respect to any count of their complaint

or any portion of any count.

       B.     The Plaintiffs Cannot Prove Their Overtime Claims.

       “To establish liability under the FLSA on a claim for unpaid overtime, a

plaintiff must prove that he or she performed work for which he was not properly

compensated, and that the employer had actual or constructive knowledge of that

work.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011). See, e.g.,

Grosswiler v. Freudenberg-NOK Sealing Techs., 2015 U.S. Dist. LEXIS 109592 *1

(N.D. Ohio Aug. 19, 2015) (awarding summary judgment to employer and dismissing

the employees’ uncompensated overtime claim where the employees failed to comply

with the employer’s policy for tracking overtime); Nieddu v. Lifetime Fitness, Inc., 38

F. Supp. 3d 849, 869-870 (S.D. Tex. 2014) (awarding summary judgment to employer



2      ECF No. 248.


                                            3
    Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 4 of 21




on employee’s claim for uncompensated overtime where the employee failed to follow

the employer’s established procedures for claiming overtime compensation); Wood v.

Mid-America Mgmt. Corp., 192 Fed. Appx. 378, 380-81 (6th Cir. Aug. 1, 2006)

(dismissing FLSA claim involving employer who required employees to self-report

overtime hours, and explaining that the employee “should [have] report[ed] the

overtime hours himself”).

      Plaintiff Mejia never worked more than 40 hours per workweek and, in fact,

was only scheduled once to work five 8-hour shifts in a workweek. 3 Plaintiff Perdomo

worked only one overtime hour, for which she was compensated appropriately. 4 She

was scheduled to work 40 hours in only 15 workweeks. 5 Nor did the Defendants ever

refuse to compensate Plaintiffs Mogollan or De La Rosa for overtime. 6

      The Plaintiffs claim that they are due overtime for hours they worked off-the-

clock. It is well settled, however, that to be liable for unpaid overtime, an employer

must have knowledge that the work was performed. Kuebel, 643 F.3d at 361; Kosakow

v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 718 (2d Cir. 2001) (citing 29

C.F.R. § 785.11); Holzapfel v. Town of Newburgh, 145 F.3d 516, 524 (2d Cir. 1998);

see also, e.g., Grosswiler, 2015 U.S. Dist. LEXIS 109592, at *11-12 (awarding

summary judgment to employer and dismissing the employees’ uncompensated


3      SMF at ¶¶ 44, 45, 48, 51, 54, 57.
4      SMF at ¶¶ 60,66.
5      SMF at ¶ 66.
6      SMF at ¶¶ 35, 70, 72, 74, 76, 78, 80. Although Plaintiff Mogollan’s employer
did discover two minor errors (amounting to $208.08), SMF at ¶ 33, these do not
give rise to a violation because they were inadvertent and, most importantly, he
never notified anyone of a mistake, SMF at ¶ 35.


                                          4
    Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 5 of 21




overtime claim where the employees failed to comply with the employer’s policy for

tracking overtime); Nieddu, 38 F. Supp. 3d at 869-870 (awarding summary judgment

to employer on employee’s claim for uncompensated overtime where the employee

failed to follow the employer’s established procedures for claiming overtime

compensation); Wood, 192 Fed. Appx. at 380-81 (dismissing FLSA claim involving

employer who required employees to self-report overtime hours, and explaining that

the employee “should [have] report[ed] the overtime hours himself”).

      Here, the Defendants had no knowledge that Plaintiffs were allegedly working

off the clock. 7 In fact, Plaintiff De la Rosa admits that he never informed his

employers that he was working off the clock. 8 Awareness that an employee performed

work outside of his normal shift is not tantamount to knowledge of uncompensated

work. Boelk v. AT&T Teleholdings, Inc., No. 12-cv-40-bbc, 2013 U.S. Dist. LEXIS

101111, *17 (W.D. Wis. Jan. 10, 2013) (Plaintiffs’ statement that employees “were

working through their lunches and breaks” does not establish that supervisor knew

employees were working without pay) (citing Kellar v. Summit Seating, Inc., 664 F.3d

169, 177 (7th Cir. 2011) (affirming summary judgment for employer where it knew

plaintiff punched in early but not that plaintiff was performing work between the

time she punched in and the scheduled start of her shift)).

      None of the Plaintiffs performed work for which the Defendants failed and

refused to properly compensate them, i.e., “off-the-clock” time or overtime. “When an




7     SMF at ¶¶ 35, 46, 50, 53, 56, 61, 63, 65, 70, 72, 74, 76, 78, 80.
8     SMF at ¶¶ 70, 72, 74, 76, 78, 80.


                                           5
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 6 of 21




employer has an established policy for tracking overtime, ‘an employer is not liable

for nonpayment if the employee fails to follow the established process.’” Grosswiler v.

Freudenberg-NOK Sealing Techs., 2015 U.S. Dist. LEXIS 109592, at *11 (N.D. Ohio

Aug. 19, 2015), aff’d, 642 Fed. Appx. 596 (6th Cir. Mar. 2, 2016).

      Each of the Defendant employers, as a practice, did not suffer or permit

uncompensated work; they had established procedures for employees to record their

time, asked employees to certify the accuracy of the time they submitted, and paid

employees for all time so reported and certified. 9 None of the Plaintiffs ever

challenged or corrected the time they had reported. 10 If any of the Plaintiffs were not

complying with established procedures, then the Defendant employers were not

aware of their non-compliance. 11

      The Defendants’ establishment of reasonable procedures, coupled with the

Plaintiffs failure to ever notify them of compensation errors, prevents the Plaintiffs

from establishing a violation of the FLSA arising out of “off-the-clock” work. See, e.g.,

Joza v. WW JFK LLC, 2010 U.S. Dist. LEXIS 94419, at *33-34 (E.D.N.Y. Sept. 9,

2010) (holding that the employer was unaware of any overtime hours allegedly

worked by the employee due to the employee’s failure to comply with the employer’s

overtime reporting and compensation procedures); Edwards v. City of New York, 2012

U.S. Dist. LEXIS 68055 (S.D.N.Y. May 15, 2012) (holding that the fact that “[s]ome

plaintiffs may on occasion have chosen not to submit overtime slips . . . is insufficient


9     SMF at ¶ 29.
10    SMF at ¶¶ 35, 46, 50, 53, 56, 61, 63, 65, 70, 72, 74, 76, 78, 80.
11    SMF at ¶¶ 35, 46, 50, 53, 56, 61, 63, 65, 70, 72, 74, 76, 78, 80.


                                           6
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 7 of 21




to impute knowledge to the defendant that the plaintiffs were performing

uncompensated overtime work.”).

      While the Defendants have learned of two minor errors with respect to Plaintiff

Mogollan (resulting in a total due to him of $113.04) 12 and errors by Plaintiff De la

Rosa’s employers (resulting in a total due to him of $458.00), 13 even those errors do

not give rise to a violation because they were inadvertent and Plaintiffs Mogollan

and De la Rosa never notified anyone of a mistake. 14 “When the employee fails

to follow reasonable time reporting procedures, she prevents the employer from

knowing its obligation to compensate the employee and thwarts the employer’s ability

to comply with the FLSA.” White v. Baptist Mem’l Health Care Corp., 699 F.3d 869,

877 (6th Cir. 2012). See also Grosswiler, 2015 U.S. Dist. LEXIS 109592, at *11, aff’d,

642 Fed. Appx. 596.

      C.     The Plaintiffs Cannot Prove Their Minimum Wage and
             Overtime Claims.

      All of the Plaintiffs indisputably were paid at least minimum wage under the

Fair Labor Standards Act because Angel Mogollan, Hector De la Rosa, and Nidia

Perdomo were paid at the New York City minimum wage 15 while Plaintiff Mejia

testified that she always received at least $2 to $4 in tips over the wage that her




12    SMF at ¶ 33.
13    SMF at ¶¶ 69, 71, and 79.
14    SMF at ¶ 35 (Plaintiff Mogollan, in spite of having regular contact with the
restaurant managers of 75-02 Inc. who were willing and able to adjust his hours,
never informed a manager that he was working “off-the clock” hours.)
15    SMF at ¶¶ 34, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.


                                          7
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 8 of 21




employer paid. 16 Plaintiff Mejia’s claims depend on her assertion that her employer

cannot take a tip credit because she did not receive adequate notice. This is simply

untrue, 17 as discussed in greater detail in Section II-C, below.

      Similarly, Plaintiff Perdomo—who was always paid an hourly rate above the

New York City minimum wage 18—worked only one overtime hour, for which she was

compensated appropriately. 19 She was scheduled to work 40 hours in only 15

workweeks. 20

             1.     The Facts Are In Dispute Regarding Whether the
                    Defendants Paid Non-Exempt Tipped Employees at
                    Hourly Rates Less Than the Prevailing Minimum Wage.

      Plaintiff Mejia—the only tipped employee among the Plaintiffs—admitted that

she always received prompt compensation at or above the minimum wage. 21

Consequently, the Defendants can at least point to a material dispute in this regard,

precluding summary judgment in favor of the Plaintiffs.

             2.     The Facts Are In Dispute Regarding Whether the
                    Defendants Failed to Satisfy the Notice Requirement for
                    Claiming a Tip Credit Allowance Under the FLSA.

      The Defendants have come forward with evidence that they provided notice

sufficiently to claim a tip credit, as they provided actual notice and governing statute



16    SMF at ¶¶ 41-43.
17    SMF at ¶¶ 30, 36, 40, 41, 58.
18    SMF at ¶¶ 60, 62, 64, 66.
19    SMF at ¶¶ 60,66.
20    SMF at ¶ 66.
21    SMF at ¶¶ 17, 41-43 (testifying that she always received $2 to $4 in tips above
her base rate, which always was within $2 of minimum wage); R-SMF at ¶¶ 27,47-
48.


                                           8
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 9 of 21




is understood as not requiring proof of written notice where an employer has

completely and timely compensated its tipped employees. This is discussed more fully

in Section II-F, below. Thus, even if the Defendants’ notices suffered defects, the

Plaintiffs nonetheless are not entitled to summary judgment.

             3.     The Facts Are In Dispute Regarding Whether the
                    Defendants Failed to Satisfy the Requirements for
                    Claiming Tip Credit Allowance under the NYLL.

      Again, the Defendants have come forward with evidence that they met the

requirements for claiming a tip credit, as discussed more fully in Section II-F, below,

and the Plaintiffs are not entitled to summary judgment.

             4.     The Facts Are In Dispute Regarding Whether the
                    Plaintiffs Performed Excessive Non-Tipped Side Work.

      Of the named plaintiffs, only Plaintiff Mejia worked as a tipped employee, and

she was not required to perform excessive side work. Although she states she spent

20 percent of her time performing side work, witnesses dispute this. Plaintiff Mejia,

like all servers, was required to spend only approximately 5 percent of her time

performing side work. 22

      The Plaintiffs have not met their burden and are not entitled to summary

judgment on their claim of excessive side work.




22
      R-SMF at ¶65.


                                          9
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 10 of 21




       D.    The Plaintiffs Cannot Prove Their Time-Shaving Claims.

       The Plaintiffs do not point to any evidence in support of their time-shaving

claims. In fact, they admit that Defendants’ employees are paid for time “when they

are working.” 23

       Rather than demonstrate that they worked without compensation, they

complain about Defendant Rojas’s belief that they should not be paid for not working.

They disliked it when Mr. Rojas said, “If they stayed around there doing nothing, just

talking to a co-worker, that’s not working” 24—but they never established that his

view meant he refused to pay for actual work.

       The Plaintiffs posit that an employer must pay an employee for all time

claimed by the employee, regardless of whether the employee was actually working

or even authorized to work. Thus, they insist that an employee be paid for clocking

in early to socialize and for delaying in clocking out to attend to personal business.

They speculate that employees might remain on the clock to engage in work-related

discussions with other employees, but they offered no evidence of this having ever

occurred. 25 And Mr. Rojas rebutted this speculation, testifying that it was unlikely

for such to occur “because when he finishes at ten, the other shift is ready.” 26




23     ECF No. 228 at p. 24 (relying on Rojas Dep. at 93:9-10) (emphasis added).
24     ECF No. 228 at p. 24 (quoting Rojas Dep. at 93:10-12).
25     ECF No. 228 at p. 23 (quoting Rojas Dep. at 87:13-88:5).
26     Id.


                                           10
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 11 of 21




       Speculation is not enough. To obtain summary judgment, an employee must

prove that an employee worked and was not paid. The Plaintiffs have not met their

burden with respect to their time-shaving theory, and the Court should deny their

request for summary judgment on this ground.

       E.    The Plaintiffs Cannot Prove Their Spread-of-Hours Claims.

       The Plaintiffs cannot prevail on their spread-of-hours claims because they have

offered no evidence that any Defendant had a policy of scheduling employees for more

than an 8-hour shift per day. The evidence indicates the opposite, in fact. 27 While the

Defendants have learned of two errors with respect to Plaintiff Mogollan (resulting

in a total due to him of $18.00), 28 and one error with respect to Plaintiff De la Rosa

(resulting in a total due to him of $13.00), 29 even these errors do not give rise to a

violation because they were inadvertent and Plaintiff Mogollan and De la Rosa never

notified anyone of a mistake.

       The Defendants make much of the lack of sophistication about the regulations,

pointing out that that one manager did not know what a spread-of-hours is. 30 They

do not explain how this matters when they have not shown a policy of scheduling

employees to work more than one 8-hour shift per workday, and when two of the




27     SMF at ¶ 66 (Plaintiff Perdomo never worked a spread of 10 or more hours).
28     SMF at ¶ 33.
29     SMF at ¶ 79.
30     ECF No. 228 at p. 25.


                                          11
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 12 of 21




Plaintiffs cannot point to a single day in which their work was spread beyond 10 hours

and the other two can only complain about minor errors, inadvertent mistakes. 31

       F.    The Plaintiffs Cannot Prevail on Their WTPA Claims Because
             They Are Subject to the WTPA Affirmative Defense of Actual
             Notice and Complete and Timely Payment.

       The Plaintiffs contend that Defendants violated New York law by claiming a

tip credit for Plaintiff Mejia without complying with the notice requirements of

Section 195 of New York labor law. Their claim fails because their employers provided

them with actual notice of the tip credit and “made complete and timely payment of

all wages due.” See N.Y.L.L. §§ 198(1-b), 198(1-d). Actual notice coupled with

complete and timely payment serves as a complete defense under the WTPA. See

N.Y.L.L. §§ 198(1-b), 198(1-d); see also Ahmed v Morgan’s Hotel Group Mgt., LLC,

160 A.D.3d 555 (1st Dep’t 2018) (noting that New York law provides that “it shall be

an affirmative defense that . . . the employer made complete and timely payment of

all wages due pursuant to this article, and the record demonstrates that plaintiff was

always paid more than minimum wage”); Camara v. Kenner, 2018 U.S. Dist. LEXIS

54039 *26-28 (S.D.N.Y. March 29, 2018) (defendants entitled to the § 198(1-b)

defense); Carvente-Avila v. Chaya Mushkah Rest. Corp., 2016 U.S. Dist. LEXIS 75396

*6-8 (S.D.N.Y. March 1, 2016) (recognizing affirmative defense and noting agency

interpretation of same); Franco v. Jubilee First Ave. Corp., No. 14-cv-07729, 2016 U.S.

Dist. LEXIS 114191 at *13 (S.D.N.Y. Aug. 25, 2016) (proof of written notice not

required under certain circumstances); cf. Garcia v. Saigon Mkt. LLC, 2019 U.S. Dist.



31     SMF at ¶¶ 33, 35.


                                          12
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 13 of 21




LEXIS 163259 *1 (S.D.N.Y. Sept. 24, 2019) (disallowing defense where defendant did

not make complete and timely payment and as to pre-2015 conduct); Marin v. Apple-

Metro, Inc., 2017 U.S. Dist. LEXIS 165568 *89 (E.D.N.Y. Oct. 4, 2017) (precluding

affirmative defense); Aguilar v. Ham N Eggery Deli Inc., 2017 U.S. Dist. LEXIS

228042 * (E.D.N.Y. March 30, 2017) (declining to rely on DOL letter not provided to

court).

          At a minimum, the Defendants can point to factual disputes that defeat the

Plaintiffs’ request for summary judgment on their state-law claims. That is all that

the Defendants must do because (contrary to the Plaintiffs’ assertion) they do not

bear the burden of proof.

                1.    The Tipped Plaintiffs Received Actual Notice, or
                      Sufficient Evidence Exists to Create a Dispute.

          The Plaintiffs aver that “Plaintiffs and Class Members never received any

Notices.” 32 The Defendants have adduced abundant evidence that they did, however.

The Defendants posted notices regarding the tip credit, 33 which Plaintiff Mejia

admitted seeing 34 and which Plaintiff Perdomo acknowledged. 35 Moreover, managers

repeated the information orally to ensure employees’ understanding. 36

          Nevertheless, the Plaintiffs insist that Plaintiff Mejia (the only tipped

employee among the Plaintiffs) can recover tip credit amounts based on a failure to



32        ECF No. 228 at p. 26 (emphasis in original).
33        SMF at ¶¶ 36, 40, 41.
34        SMF at ¶ 30.
35        SMF at ¶ 58.
36        See SMF at ¶¶ 36, 47, 49, 52, 55.


                                            13
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 14 of 21




provide the statutorily mandated notices. This is disingenuous; the Defendants have

filed with the Court a photograph of Plaintiff Mejia standing next to the wall where

her employer posted notices. 37

             2.     The Tipped Plaintiffs Received Complete and Timely
                    Payment, or Sufficient Evidence Exists to Create a
                    Dispute.

       Plaintiff Mejia—the only tipped employee—admitted that she always received

prompt compensation at or above the minimum wage. 38 In fact, all of the Plaintiffs

received minimum wage, and none have complained of any delays in payment.

Consequently, the Plaintiffs’ notice-based claims are defeated. See Ahmed, 160

A.D.3d 555; Camara, 2018 U.S. Dist. LEXIS 54039 *26-28; Carvente-Avila, 2016 U.S.

Dist. LEXIS 75396 *6-8; Franco, 2016 U.S. Dist. LEXIS 114191 at *13; cf. Garcia,

2019 U.S. Dist. LEXIS 163259 *1; Marin, 2017 U.S. Dist. LEXIS 165568 *89; Aguilar,

2017 U.S. Dist. LEXIS 228042 *1.

             3.     New York Labor Law Does Not Authorize Damages for
                    Recordkeeping Omissions Where Tipped Employees Are
                    Not Injured.

       Despite receiving actual notice and all wages due her, Plaintiff Mejia pretends

that she did not, and the Plaintiffs dare the Defendants to prove that they are lying

by coming forward with signed acknowledgments and paystubs containing the

information required by Section 195(1)(a). 39




37     SMF at ¶¶ 30, 58.
38     R-SMF at ¶¶ 27, 47-48; SMF at ¶¶ 41-43.
39     ECF No. 228 at p. 26.


                                          14
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 15 of 21




       The Plaintiffs believe they can hold the Defendants liable solely for

recordkeeping errors. It is well settled that they cannot. See Ahmed, 160 A.D.3d 555;

Camara, 2018 U.S. Dist. LEXIS 54039 *26-28; Carvente-Avila, 2016 U.S. Dist. LEXIS

75396 *6-8; Franco, 2016 U.S. Dist. LEXIS 114191 at *13; cf. Garcia, 2019 U.S. Dist.

LEXIS 163259 *1; Marin, 2017 U.S. Dist. LEXIS 165568 *89; Aguilar, 2017 U.S. Dist.

LEXIS 228042 *1.

             4.     The Defendants Do Not Bear the Burden of Proof as to
                    Notice Issues.

       The Plaintiffs attempt to lend weight to their position by representing that the

Defendants have the burden of proving compliance with not only the notice

requirement but also the recordkeeping requirements of Section 195. Citing Title 12

of the state’s regulations, the Plaintiffs proclaim: “Under the NYLL, the ‘employer

has the burden of proving compliance’ with this requirement.” 40 This is misleading

because state administrative agencies do not dictate burdens of proof in federal court.

       The commissioner of labor, like all department heads, possesses the authority

to promulgate rules for administrative hearings—including assigning burdens of

proof in agency proceedings. N.Y. Admin. P. Act § 201 (establishing “minimum

procedures for all agencies” and authorizing each agency to “adopt by rule additional

procedures not inconsistent with statute”); see also, e.g., 12 N.Y.C.R.R. § 146-2.2. The

commissioner’s power over adjudications ends at his or her agency door, however.

Burdens of proof in this Court are established only by legislatures (enacting statutes)




40     ECF No. 228 at pp. 16, 26.


                                          15
   Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 16 of 21




and the courts (interpreting statutes and common law and promulgating rules).

Conversely, courts may pass upon the validity of agencies’ rules. N.Y. Admin. P.

Act § 205.

         In civil actions, plaintiffs always bear the burden of proving their claims, and

a plaintiff can carry that burden for purposes of summary judgment only by

establishing facts beyond dispute. “The moving party bears the burden of

establishing the absence of any genuine issue of material fact.” Zalaski v. City of

Bridgeport Police Dep't, 613 F.3d 336, 340 (2d Cir. 2010). Only if the Plaintiffs carry

their burden may the Court require the Defendants to come forward with evidence.

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). This Court should not

accept the Plaintiffs’ invitation to alter the burden scheme set forth in the Federal

Rules.

         G.    The Plaintiffs Cannot Prove That This Is a Case in which
               Liquidated Damages Are Appropriate.

         The Defendants’ good faith and the absence of a common illegal plan preclude

a finding that liquidated damages are appropriate. Whether liquidated damages are

appropriate is a matter of law within the Court’s discretion. See 29 U.S.C. § 260; see

also Brock v. Superior Care, Inc., 840 F.2d 1054, 1063 (2d Cir. 1988) (holding that an

award of liquidated damages under the FLSA is within the discretion of the district

court). On summary judgment, however, the facts must be free from dispute. Here,

that is not the case. The Defendants adduced evidence that they always acted in good

faith, and the Plaintiffs challenge it. While Defendants aver that each of them took

“active steps to ascertain the dictates of the FLSA and then act[ed] to comply with



                                            16
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 17 of 21




them,” 41 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999), the

Plaintiffs dispute that this was so.

       By the same token, the Defendants cannot have been parties to a common

illegal plan. The Defendants’ payment of minimum wage within the context of their

posted notices and established procedures precludes a finding of an illegal policy or

plan, much less a common one—particularly in the absence of anything more than

the Plaintiffs’ conclusory allegations in support of the existence of such a policy or

plan. See, e.g., Eng-Hatcher v. Sprint Nextel Corp., 2009 U.S. Dist. LEXIS 127262, at

*13 (S.D.N.Y. Nov. 13, 2009) (denying motion for conditional certification where

plaintiff failed to present evidence of a common plan or practice requiring employees

to work uncompensated overtime, other than her own deposition testimony as proof

of those allegations).

       H.    The Plaintiffs Cannot Prove That the Three-Year Statute of
             Limitations Applies.

       The FLSA provides for a two-year limitations period that may be extended for

one year only where the violation was willful. See 29 U.S.C. § 255(a); Herman, 172

F.3d at 141. “[T]o prove a willful violation of the FLSA within the meaning of § 255(a),

it must be established that the employer either knew or showed reckless disregard

for the matter of whether its conduct was prohibited by the statute.” Parada v. Banco

Indus. de Venez., 753 F.3d 62, 71 (2d Cir. 2014).




41     SMF at ¶¶ 29, 30, 40, 58, 67.


                                          17
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 18 of 21




       “The ‘plaintiff bears the burden of proof’ on the issue of willfulness for statute

of limitations purposes.” Parada, 753 F.3d at 71. To address that burden, the plaintiff

must present evidence establishing that the employer affirmatively knew it was

violating the FLSA. See McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988).

       The Plaintiffs have not come forward with any evidence that any of the

Defendants “knew or showed reckless disregard” of misconduct. To the contrary, the

Defendants have proved that they acted in good faith, demonstrating the absence of

a common illegal plan. Because the Defendants’ evidence (at a minimum) creates a

material dispute, it precludes a finding of willfulness.

       The Defendants had established policies and practices designed to ensure that

their employees were properly compensated, and the undisputed record demonstrates

that these policies did in fact ensure that none of the Defendants violated the law

with respect to the Plaintiffs. The Defendants are entitled to summary judgment in

whole or in part as a consequence. See Fed. R. Civ. P. 56(c); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

       I.    The Plaintiffs Cannot Prove Joint and Several Liability.

       Plaintiff Mogollan cannot show that he was employed by Defendants La

Abundancia Bakery and Restaurant Inc., 63-12 La Abundancia Inc., 81-16 La

Abundancia Inc., M. Arroyave Food Corp., 37-01 La Abundancia Inc., V. Rojas Food

Corp, 94-19 La Abundancia Inc., 153-40 La Abundancia Inc., or 88-26 La Abundancia

Inc. because he was only employed by 75-02 Corp. 42



42     SMF at ¶¶ 32.


                                           18
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 19 of 21




       Plaintiff De la Rosa cannot show that he was employed by Defendants La

Abundancia Bakery and Restaurant Inc., 63-12 La Abundancia Inc., 153-40 La

Abundancia Inc., or 88-26 La Abundancia Inc. because he was only employed by other

Defendants. 43

       Plaintiff Perdomo cannot show that she was employed by Defendants La

Abundancia Bakery and Restaurant Inc., 63-12 La Abundancia Inc., V. Rojas Food

Corp, 94-19 La Abundancia Inc., 153-40 La Abundancia Inc., 75-02 La Abundancia

Bakery and Restaurant Corp, or 88-26 La Abundancia Inc. because she was only

employed by other Defendants. 44

       Plaintiff Mejia cannot show that she was employed by Defendants La

Abundancia Bakery and Restaurant Inc., 63-12 La Abundancia Inc., V. Rojas Food

Corp, M. Arroyave Food Corp., 94-19 La Abundancia Inc., or 153-40 La Abundancia

Inc. because she was only employed by other Defendants. 45

       “The Second Circuit Court of Appeals has yet to apply the single integrated

enterprise rule to FLSA liability.” Camara, 2018 U.S. Dist. LEXIS 54039, at *22.

Even if Plaintiffs could proceed under an “integrated enterprise” theory (which they

cannot), they fail to satisfy the factors considered by District Court in determining

the existence of an integrated enterprise, which are as follows: (1) interrelated

operation, (2) common management, (3) centralized control of labor relations, and (4)




43     SMF at ¶¶ 69, 71, 73, 75, 77, 79.
44     SMF at ¶¶ 60, 62, 64, 66.
45     SMF at ¶¶ 45, 48, 51, 54, 57.


                                           19
     Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 20 of 21




common ownership. Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 940 n. 16

(S.D.N.Y. 2013).

       The record only shows some overlap among shareholders, 46               and each

restaurant had its own manager.       47   Notably, common ownership and a common

business plan or purpose are insufficient to impose liability; instead, the Defendants

alleged to be a “joint” employer via an integrated enterprise must have centralized

control of labor relations with Plaintiffs’ direct corporate employer. See Apolinar v.

R.J. 49 Rest., LLC, 2016 WL 2903278, *11-12 (S.D.N.Y. May 18, 2016); see, e.g.,

Camara, 2018 U.S. Dist. LEXIS 54039, at *23 (declining to find a single integrated

enterprise existed where the plaintiffs “failed to explain how the stores where the

plaintiffs did not work had any control or supervision over them.”).

       Similar to the joint employer analysis, “[c]ontrol of labor relations” is the key

factor. Hart, 967 F. Supp. 2d at 940 n. 16; see also Camara, 2018 U.S. Dist. LEXIS

54039, at *22 (“No one factor is dispositive; ‘control of labor relations is the central

concern.’”). Here, the record shows that the Defendants’ had different restaurant

managers 48 utilized different approaches to both scheduling and hourly rates, 49 and

that the Plaintiffs worked for certain restaurants and not others, who did not control

them. 50




46     SMF at ¶¶ 11-15.
47     SMF at ¶¶ 6-22.
48     SMF at ¶¶ 6-22
49     SMF at ¶¶ 23-24, 33, 34, 47-49, 51, 54, 57, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.
50     SMF at ¶¶ 23-24, 33, 34, 47-49, 51, 54, 57, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.


                                             20
       Case 1:18-cv-03202-GBD-SDA Document 296 Filed 08/31/20 Page 21 of 21




III.     CONCLUSION

         For the foregoing reasons, the Plaintiffs utterly fail to carry their burden under

Rule 56 oof the Federal Rules of Civil Procedure, and the Court should deny their

motion.



Dated August 31, 2020.                            Respectfully submitted,
                                                  SANCHEZ & ASSOCIATES
                                                  40-20 58th Street
                                                  Woodside, New York 11377
                                                  (718) 747-4162
                                                  oscar@sanchezllc.com
                                           By:    /s/ Oscar E. Sanchez, Esq.

TO:      All Counsel of Record (via ECF)




                                             21
